Citation Nr: 0029682	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
November 1966.  



This appeal arose from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

New legislation signed into law and effective October 30, 
2000 amends 38 U.S.C.A. § 5107 to eliminate the well-grounded 
claim requirement.  The provision also requires VA to assist 
the veteran in the development of facts pertinent to his 
claim to include requesting evidence as described in section 
5106 of the title.  Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  

38 U.S.C.A. § 5106 (West 1991) provides, in pertinent part, 
that other Federal departments or agencies must provide 
evidence as requested by the Secretary for the purpose of 
determining eligibility for benefits.  

The Board is not satisfied that the duty to assist has been 
fulfilled.  The veteran was provided with a VA audiology 
examination, which found a hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385 (2000).  However no opinion on 
etiology was offered by the examiner.  An opinion on etiology 
is important because service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Another matter of concern is that the veteran reported that 
he was awarded Social Security disability compensation.  It 
does not appear from his statements and the context in which 
they were made that the award was based on hearing loss, but 
nonetheless the records in the possession of the Social 
Security Administration could be pertinent to questions of 
whether the veteran has a hearing loss disability for VA 
purposes and the date of onset of that hearing loss.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for a bilateral 
hearing loss disability.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

2.  If it is determined that the veteran 
is in receipt of Social Security 
disability benefits, the RO should obtain 
from the Social Security Administration 
the records pertinent to his claim as 
well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for a VA 
audiology examination of the veteran in 
order to ascertain the etiology of any 
hearing loss found on examination.  Any 
further indicated special studies should 
be conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. § 3.385, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that any current hearing 
loss found on examination is related to 
the veteran's active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral 
hearing loss disability.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


